[Cite as State v. Pryor, 2011-Ohio-4383.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. Sheila G. Farmer, J.
                                                  Hon. Julie A. Edwards, J.
-vs-
                                                  Case No. 11-CA-12
ANTHONY C. PRYOR

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Fairfield County Common
                                               Pleas Court, Case No. 02-CR-57


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                        August 25, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


GREGG MARX                                     DAVID A. SAMS
Prosecuting Attorney                           P.O. Box 40
Fairfield County, Ohio                         West Jefferson, Ohio 43162
239 W. Main, Ste. 101
Lancaster, Ohio 43130
Fairfield County, Case No. 11-CA-12                                                          2

Hoffman, P.J.


         {¶1}   Defendant-appellant Anthony C. Pryor appeals the February 2, 2011

Judgment Entry entered by the Fairfield County Court of Common Pleas resentencing

him to include imposition of a five year mandatory term of post-release control. Plaintiff-

appellee is the State of Ohio.

                                    STATEMENT OF THE CASE1

         {¶2}   On February 15, 2002, the Fairfield County Grand Jury indicted Appellant

on four counts of rape in violation of R.C. 2907.02; four counts of complicity to commit

rape, in violation of 2907.02 and R.C. 2923.03; two counts of kidnapping, in violation of

R.C. 2905.01; and one count of abduction, in violation of R.C. 2905.02. Said charges

arose from various incidents involving Appellant's wife and her children, Appellant's

stepchildren.

         {¶3}   A jury trial commenced on September 24, 2002. The jury found Appellant

guilty of all counts except two of the four rape counts. By Judgment Entry filed October

31, 2002, the trial court sentenced Appellant to an aggregate term of three life

sentences.

         {¶4}   On February 2, 2004, this Court remanded the matter to the trial court for

resentencing on the issue of post-release control. State v. Pryor, Fairfield App. No.

02CA-91, 2004-Ohio-609.

         {¶5}   On February 2, 2011, the trial court conducted a sentencing hearing in

order to impose a five year term of mandatory post-release control. Prior to the hearing,

Appellant moved the court for a de novo sentencing hearing, which the trial court

1
    A rendition of the underlying facts is unnecessary for our disposition of this appeal.
Fairfield County, Case No. 11-CA-12                                                     3


denied. Via Judgment Entry of the same date, the trial court resentenced Appellant to

properly impose the mandatory five year term of post-release control.

      {¶6}   Appellant now appeals, assigning as error:

      {¶7}   “I. THE TRIAL COURT ERRED WHEN DENYING DEFENDANT-

APPELLANT A DE NOVO RESENTENCING HEARING IN VIOLATION OF THE DUE

PROCESS AND EX POST FACTO CLAUSES OF THE OHIO AND UNITED STATES

CONSTITUTIONS.”

      {¶8}   Upon review, we find the trial court properly overruled Appellant’s motion

for a de novo resentencing hearing and limited the hearing to the imposition of post-

release control, pursuant to State v. Bezak, 114 Ohio St. 3d 94, 2007-Ohio-3250, and

State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238.

      {¶9}   In Fischer, the Ohio Supreme Court held,

      {¶10} “As the first dissenting opinion in Bezak observed, ‘[j]ust as Saxon held

that a complete resentencing is not required when a defendant on appeal prevails on a

challenge only as to one offense in a multiple-offense case, a complete de novo

resentencing is not required when a defendant prevails only as to the postrelease-

control aspect of a particular sentence. In this situation, the postrelease-control

component of the sentence is fully capable of being separated from the rest of the

sentence as an independent component, and the limited resentencing must cover only

the postrelease control. It is only the postrelease-control aspect of the sentence that is

void and that must be rectified. The remainder of the sentence, which the defendant did

not successfully challenge, remains valid under the principles of res judicata. See

Saxon [109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824], at ¶ 17–19.’ Bezak, 114
Fairfield County, Case No. 11-CA-12                                               4
Ohio St. 3d 94, 2007-Ohio-3250, 868 N.E.2d 961, at ¶ 21–22 (O'Connor, J., dissenting,

joined by Lundberg Stratton, J.). ***”

       {¶11} Appellant’s sole assignment of error is overruled.

       {¶12} The February 2, 2011 Judgment Entry of the Fairfield County Court of

Common Pleas resentencing Appellant in order to properly impose the mandatory term

of post-release control is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Edwards, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Sheila G. Farmer __________________
                                            HON. SHEILA G. FARMER


                                            s/ Julie A. Edwards___________________
                                            HON. JULIE A. EDWARDS
Fairfield County, Case No. 11-CA-12                                               5


           IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :         JUDGMENT ENTRY
                                         :
ANTHONY C. PRYOR                         :
                                         :
       Defendant-Appellant               :         Case No. 11-CA-12


       For the reason stated in our accompanying Opinion, the February 2, 2011

Judgment Entry entered by the Fairfield County Court of Common Pleas resentencing

Appellant to properly impose the mandatory term of post-release control is affirmed.

Costs to Appellant.




                                         s/ William B. Hoffman _________________
                                         HON. WILLIAM B. HOFFMAN


                                         s/ Sheila G. Farmer __________________
                                         HON. SHEILA G. FARMER


                                         s/ Julie A. Edwards___________________
                                         HON. JULIE A. EDWARDS